Citation Nr: 1605560	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, including as secondary to a service-connected disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter was subsequently transferred to the RO in Roanoke, Virginia.

The Board notes that the Veteran perfected an appeal for his claim for entitlement to service connection for coronary artery disease (CAD) in March 2010.  However, in a June 2011 rating decision, the RO granted the claim for entitlement to service connection for CAD, status post coronary artery bypass graft.  As this constitutes a full grant of the benefit sought on appeal, that issue is no longer on appeal.  

In November 2015, the Veteran was afforded a Board hearing before the undersigned in Washington, DC.  A copy of the transcript has been associated with the electronic claims folder.  At the hearing, the Veteran requested that the record be held open for 60 days to permit him time to submit additional evidence.  The claim was held in abeyance until after the requested time period ended.  The Veteran submitted additional evidence, along with a waiver of RO consideration.  Therefore, the Board may consider the additional evidence.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) has been raised by the record at the November 2015 Board Hearing (See Board Hearing Transcript, pp. 8-9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In rating decisions dated in January 2002 and July 2003, the RO denied entitlement to service connection for hypertension, due to no evidence of treatment for hypertension in service, within a year of discharge from service or evidence that the hypertension was related to the service-connected PTSD.  The Veteran did not appeal.  

2.  The evidence received since the July 2003 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  

CONCLUSIONS OF LAW

1.  The July 2003 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the July 2003 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.
II.  New and Material Evidence

In February 2000, the Veteran filed a claim for entitlement to service connection for hypertension, including as secondary to his PTSD.  In a January 2002 rating decision, the RO denied entitlement to service connection for hypertension due to no evidence that hypertension was related to the service-connected PTSD or evidence of hypertension during service or within one year of discharge.  Within a year of the January 2002 rating decision, service treatment records were received and the claim was reconsidered.  In a July 2003 rating decision, the RO continued the denial of entitlement to service connection for hypertension.  The Veteran did not appeal or submit new and material evidence within one year.  

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the Veteran did not appeal the July 2003 rating decision, it became final.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.


Since the previous denial, the Veteran submitted an article from the Mayo Clinic entitled, "Stress symptoms: Effects on your body, feelings and behavior."  The article discussed the effects of stress on a body and included hypertension.  The Veteran contended that the article was proof that his hypertension was secondary to his PTSD.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  The Board also finds that the evidence is material, as it tends to associate the Veteran's current disability with a service-connected disability, triggering the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for hypertension is reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hypertension having been received, the claim to reopen is granted.  

REMAND

First, the Veteran was not afforded a VA examination in connection with his claim for service connection for hypertension.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his hypertension is related to his service-connected PTSD.  He submitted a research article by the Mayo Clinic which discusses the effects of stress on the body and includes hypertension as one of the consequences.  At the November 2015 Board hearing, the Veteran's representative also discussed whether the Veteran's hypertension was related to his now service-connected ischemic heart disease.  He contended that both disabilities exist together.  He also contended that the Veteran's hypertension was "noticed in service" and treated within one year of discharge.  As there is no adequate opinion of record which addresses whether the Veteran's hypertension is directly or secondarily related to service, the Board finds that a remand is necessary to address direct and secondary service connection.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Second, at the November 2015 Board hearing, the Veteran testified that he had been treated by Dr. C.C. for his hypertension for the past 25 to 30 years.  There are no treatment records from Dr. C.C. of record.  Dr. C.C. submitted two letters indicating that he has treated the Veteran, but there are no records dating back 25 to 30 years.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, at the May 2010 Decision Review Officer (DRO) hearing, the Veteran testified that he receives treatment at the VA Hospital in Hampton.  VA treatment records (in Virtual VA) are dated from October 2010 to April 2012 and from March 2013 to July 2015.  On remand, the Veteran's complete treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. C.C., as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file all pertinent VA medical records dating prior to October 2010 and from July 2015 to present.  

3.  Then, schedule the Veteran for a VA examination to address the etiology of his hypertension.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or caused by service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD or coronary artery disease.  

(c)  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected PTSD or coronary artery disease.   

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD or coronary artery disease.  

Review of the entire file is required; however, attention is invited to:

(a)  the Veteran's contention that the stress associated with his service-connected PTSD caused his hypertension;

(b)  the Veteran's March 2010 submission of an article from MayoClinic.com entitled, "Stress symptoms: Effects on your body, feelings and behavior;" 

(c)  the Veteran's representative statement at the November 2015 Board hearing that the Veteran's coronary artery disease and hypertension are connected; and,

(d) the March 2009 correspondence from Dr. C.C. which stated that he has treated the Veteran for hypertensive cardiovascular disease for the previous 15 years  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension.

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


